COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                          ORDER WITHDRAWING MEDIATION ORDER

Appellate case name:     Christopher A. Skidmore, Anne Goettee Skidmore, Catherine Goette
                         Echols and Skidmore Homes, Inc. v. Gremillion & Co. Fine Art, Inc.

Appellate case number:   01-18-00829-CV

Date motion filed:       October 12, 2018

Type of Motion:          Objection to Mediation

Party filing motion:     Appellee

Trial court case number: 2018-22505

Trial court:             157th District Court of Harris County

      It is ORDERED that Appellee’s objection to mediation is granted. We withdraw
our Mediation Order dated October 11, 2018.

Judge’s signature: /s/ Laura Higley
                   X Acting individually     Acting for the Court


Date: October 12, 2018